Filed 6/14/16 Andrea G. v. Superior Court CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


ANDREA G.,                                                                   2d Civil No. B270788
                                                                          (Super. Ct. No. 15JD-00057)
     Petitioner,                                                           (San Luis Obispo County)

v.

THE SUPERIOR COURT OF SAN LUIS
OBISPO COUNTY,

     Respondent;

COUNTY OF SAN LUIS OBISPO
DEPARTMENT OF SOCIAL SERVICES,

     Real Party in Interest.



                   Andrea G. (Mother) challenges an order of the juvenile court denying
further family reunification services and setting a permanent plan hearing regarding her
minor child, D.M. (Welf. & Inst. Code, § 366.26, subd. (c).)1 We deny her petition for
extraordinary writ relief.




1
    All statutory references are to the Welfare and Institutions Code .
                        FACTUAL AND PROCEDURAL HISTORY
              Mother and A.M. (Father) are the parents of two young children, D.M. and
G.M.2 On February 25, 2015, the San Luis Obispo Department of Social Services (DSS)
detained D.M. and G.M. from the care of Mother and Father due to their failure to
provide for the children or to adequately supervise them. Each child has significant
development delays and behavior problems. Mother was homeless and Father was
incarcerated for violating a domestic violence protective order. Mother also has a
criminal history of domestic violence convictions. Since 2012, DSS had provided pre-
intervention services to the parents without success.
              On February 25, 2015, DSS filed a dependency petition on behalf of the
two children. DSS alleged that they were at significant risk of physical or emotional
harm due to Mother's and Father's failure to supervise them, provide for them, or access
treatment programs for their special needs. (§ 300, subd (b).) On February 26, 2015, the
juvenile court held a detention hearing. It found a prima facie case regarding the
dependency petition, placed the children in the temporary care and custody of DSS, and
set the matter for a jurisdiction and disposition hearing.
              On March 25, 2015, the juvenile court held a jurisdiction and disposition
hearing. The court received evidence of DSS written reports and took judicial notice of
the dependency file. Following submission by the parties, the juvenile court sustained
the allegations of the dependency petition and ordered DSS to provide family
reunification services to Mother and Father.
              Mother's family reunification services plan required her to participate in
mental health assessment and parent education, provide safe and appropriate supervision
of her children during visits, and demonstrate an ability to meet the children's needs,
among other things.




2
 Father is not a party to this petition for extraordinary writ. Mother's petition concerns
D.M. only.
                                               2
                              Three-Month Interim Hearing
              On June 25, 2015, the juvenile court held a three-month interim hearing.
The DSS report stated that the social worker had discussed the case plan with Mother and
emphasized that she must attend an orientation class with Tri-Counties Regional Center
("TCRC"). Mother had missed the March, April, and early May orientation classes, but
attended and completed the orientation class on May 30, 2015. TCRC reported that it
had worked with the family for several years and that Mother lacked "follow through"
with her mental health treatment. During this period, Mother also was assessed by
county mental health services. At the conclusion of the interim hearing, the juvenile
court advised Mother and Father that they must "put [their] feet on the gas and keep it on
the gas through this whole case."
                                 Six-Month Review Hearing
              On September 17, 2015, the juvenile court held a six-month review hearing.
By then, Mother had commenced counseling with a therapist and had completed parent
education classes. She remained homeless, however, in part because her criminal history
precluded her acceptance into subsidized housing. DSS presented evidence that Mother's
services plan compliance was minimal; nevertheless, DSS recommended continuation of
services for six months. Mother, through counsel, submitted on the recommendation of
continued services. The court ordered continued reunification services and set the matter
for a 12-month review hearing.
              On September 28, 2015, the TCRC social worker recommended to Mother
that she initiate adult treatment services with TCRC. By December 2015, Mother had
missed mental health therapy appointments and some of D.M.'s appointments, and she
remained homeless. On January 29, 2016, DSS learned that Mother had established an
online account requesting donations to "[h]elp [her] get [her] kids back from [DSS]."
Mother posted photographs of the two children on the account.
                          Contested 12-Month Review Hearing
              On March 9, 2016, the juvenile court held a contested 12-month review
hearing. DSS recommended the termination of reunification services to Mother due to

                                            3
Mother's inconsistent visitation, homelessness, and minimal compliance with her services
plan. The court received evidence of DSS reports and testimony from DSS social
workers and Mother.
              Mother testified that she contacted TCRC the day prior to the hearing
regarding adult assessment and treatment services. She acknowledged that social
workers had encouraged her to have a TCRC adult assessment.
              Following argument by the parties, the juvenile court found by clear and
convincing evidence that DSS had provided reasonable services to Mother, but there was
no reasonable probability that D.M. would be returned to her within the next six months.
The court then terminated reunification services and set the matter for a permanent plan
hearing.
              Mother challenges the juvenile court's orders denying further reunification
services and setting a permanent plan hearing.
                                      DISCUSSION
              Mother contends that she did not receive reasonable reunification services
because, during the first six months of her services plan, she did not receive an evaluation
for her cognitive delays or impairment.
              For several reasons, we reject Mother's contention.
              First, Mother did not raise the issue of assessment for cognitive delays until
the time of the 12-month contested hearing. Indeed, through counsel, she submitted to
the DSS recommendations at the six-month review hearing. Thus, she has forfeited this
issue on review. (In re S.B. (2004) 32 Cal. 4th 1287, 1293 [forfeiture rule applies in
dependency proceedings], superseded by statute on other grounds as stated by In re S.J.
(2008) 167 Cal. App. 4th 953, 962.)
              Forfeiture aside, sufficient evidence supports the juvenile court's
determination that Mother received reasonable reunification services. (Katie V. v.
Superior Court (2005) 130 Cal. App. 4th 586, 598-599 [standard is not whether the
services provided were the best that might be provided in an ideal world, but whether the
services were reasonable under the circumstances].) During the review period, a DSS

                                             4
social worker recommended that Mother herself seek an assessment from TCRC. At the
12-month hearing, DSS social workers testified that a TCRC assessment would address
any cognitive delays or impairment that Mother suffers and might result in placement in
low-income housing. Social worker Nancy Kuster also testified that TCRC requires "a
self-referral" from adults. Nevertheless, Mother did not contact TCRC for her own
assessment until the day prior to the 12-month review hearing. Under the circumstances,
the services provided were reasonable. (Ibid. [standard to determine reasonableness of
services].)
              We deny the petition for extraordinary writ.
              NOT TO BE PUBLISHED.




                                         GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                            5
                                 Richard M. Curtis, Judge*

                          Superior Court County of San Luis Obispo

                            ______________________________


              Gerald C. Carrasco for Petitioner.
              No appearance for Respondent.
              Rita L. Neal, County Counsel, Leslie H. Kraut, Deputy County Counsel, for
Real Party in Interest.




*
 (Retired Judge of Monterey County Sup. Ct. assigned by the Chief Justice pursuant to
art. VI, § 6 of the Cal. Const.)
                                             6